NUMBER 13-21-00064-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

MARIO ALEJOS-PEREZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Longoria

       Appellant Mario Alejos-Perez attempted to perfect an appeal from a conviction for

attempting to take a weapon from peace officer. We dismiss the appeal for want of

jurisdiction.

       This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

         The sentence was imposed by the trial court in this matter on March 11, 2009, and

appellant filed his notice of appeal on February 25, 2021. On February 25, 2021, the Clerk

of this Court notified appellant that it appeared the appeal was not timely perfected and

would be dismissed if the defect was not corrected within ten days from the date of receipt

of the Court’s directive. On February 25, 2021, appellant filed a motion for leave to file his

notice of appeal and a motion for appointment of counsel.

         On March 11, 2021, we received appellant’s response to the defect notice. In the

response, appellant asserts he was unable to access a computer, is without an attorney,

and is suffering the collateral consequence of deportation. Additionally, appellant asserts

he was unaware that a plea of no contest has the same effect as a plea of guilty. Finally,

appellant asserts he is seeking relief which a writ of habeas corpus should provide.

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App.

1999).

         Furthermore, appellant’s response neither cures the defect nor demonstrates our

jurisdiction over this matter. Unless a motion for new trial is timely filed, a notice of appeal

must be filed within thirty days after the day sentence is imposed or suspended in open


                                               2
court, or after the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1).

Where a motion for new trial is timely filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. R. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. R. 26.3.

       In conclusion, appellant’s notice of appeal, filed nearly two years after sentence

was imposed, was untimely, and appellant’s response to the defect and motion for leave

was filed outside of the 15-day grace period. Accordingly, we lack jurisdiction over the

appeal. See Slaton, 981 S.W.2d at 210.

       The appeal hereby is dismissed for want of jurisdiction. Accordingly, appellant’s

motion for leave and appointment of counsel are also dismissed for want of jurisdiction.



                                                                 NORA L. LONGORIA
                                                                 Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
1st day of April, 2021.




                                              3